 

Exhibit 10.1

FOURTH AMENDMENT

OF

UNITEDHEALTH GROUP

EXECUTIVE SAVINGS PLAN

(2004 Statement)

THIS AMENDMENT, made and entered into as of August 31, 2010, by UNITEDHEALTH
GROUP INCORPORATED, a Minnesota corporation (“UnitedHealth Group”);

WHEREAS, UnitedHealth Group has heretofore established and maintains several
nonqualified, deferred compensation programs (the “ESP”) for the benefit of a
select group of management or highly compensated employees of UnitedHealth Group
and certain affiliates of UnitedHealth Group; and

WHEREAS, Said programs are currently embodied in a single document which is
effective January 1, 2004, and which is entitled “UNITEDHEALTH GROUP EXECUTIVE
SAVINGS PLAN (2004 Statement)” (hereinafter referred to as the “Plan
Statement”); and

WHEREAS, The Board of Directors of UnitedHealth Group has delegated to the
Compensation and Human Resources Committee of the Board of Directors the power
and authority to amend the Plan Statement; and

WHEREAS, the Compensation and Human Resources Committee has further delegated
its authority to amend the Plan Statement to the Executive Vice President, Human
Capital with the exception of amendments that would materially increase the cost
of the ESP, and amendments that are required to be adopted by the Board of
Directors or the Compensation and Human Resources Committee in order to comply
with the requirements of Section 162(m) of the Internal Revenue Code or
Section 16 of the Securities Exchange Act of 1934; and

WHEREAS, The Executive Vice President, Human Capital wishes to amend the Plan
Statement to provide for the following: (i) to codify the administrative
practice of otherwise eligible employees who are compensated by affiliates of
UnitedHealth Group outside of the United States, (ii) to provide that,
commencing in September 2010, a Participant may only elect in-service
distribution dates for the Participant’s entire Account attributable to a Plan
Year, (iii) to provide that a Participant’s eligibility for payment in
installments will be based on the Participant’s Account balance at the
commencement of the installment payments, and (iv) to make other clarifying or
administrative changes; and

WHEREAS, The Executive Vice President, Human Capital has determined that such
amendments will not materially increase the cost of the ESP, and that none of
such amendments are required to be adopted by the Board of Directors or the
Compensation and Human Resources Committee in order to comply with the
requirements of Section 162(m) of the Internal Revenue Code or Section 16 of the
Securities Exchange Act of 1934;



--------------------------------------------------------------------------------

 

NOW, THEREFORE, BE IT RESOLVED, That the Plan Statement is hereby amended in the
following respects:

1. TREATMENT OF OVERSEAS EMPLOYEES. Effective as of the date of the 2004
Statement, in order to clarify the operation of the ESP and to reflect the
administrative practice, Section 2 shall be amended by adding the following new
Section 2.6:

2.6 Special Rule for Overseas Employees. If an employee is compensated by an
Affiliate located outside of the United States, and such compensation is paid
outside of the United States (an “Overseas Employee”), such employee shall not
be eligible to participate in the Plan. If a Participant becomes an Overseas
Employee, any compensation paid by such Affiliate shall not be included in his
or her Incentive Award, Performance Award or base salary for purposes of
Section 4, and the last sentence of Section 2.5 shall apply to such Participant
as if he or she had ceased to be a member of a select group of management or
highly compensated employees. If an otherwise eligible employee ceases to be an
Overseas Employee during a Plan Year, and is or becomes employed within the
United States in an Eligible Grade Level, and the employee has not been eligible
to participate in the ESP, or any other account balance deferred compensation
plan maintained by any Employer or Affiliate (other than the accrual of
earnings) at any time during the twenty-four (24) month period ending on the
date such employee is selected for this Plan, the Executive Vice President,
Human Capital (or, for a Section 16 Officer, the Board of Directors) may
designate that such employee shall be allowed to enter the Plan as a Participant
as of fixed prospective date that is not later than thirty (30) days after
selection. Such employee who is selected for participation during a Plan Year
shall be subject to the same enrollment requirements as any other selected
employee who first becomes eligible to participate in this Plan after the first
day of a Plan Year as provided in Section 2.2. Notwithstanding the foregoing, an
employee who is compensated both by an Employer located within the United States
and an Affiliate located outside of the United States during the same period,
may continue to be, or, if otherwise eligible, may become, a Participant, but
only compensation paid within the United States shall be included in his or her
Incentive Award, Performance Award or base salary. For purposes of this
Section 2.6, Puerto Rico, and any other territory or possession of the United
States that is not subject to the Internal Revenue Code of 1986, shall be
considered to be outside of the United States.

2. EXCEPTION TO INSTALLMENT PAYMENTS FOR SMALL AMOUNTS. Effective on the date
this amendment is adopted, Section 9.2(b)(ii)(A) shall be amended to read as
follows:

 

  (A) at the time of the payment of the first installment of any distribution of
installments from this Plan or any other account balance deferred compensation
plan of Employers or an Affiliate, the combined value of (1) the Participant’s
Account in this Plan as of the Valuation Date as of which such first installment
is to be determined and (2) the Participant’s post-2004 accounts in all other
account balance deferred compensation plans of the Employers or an Affiliate is
determined to be equal to or less than the applicable dollar amount under
Section 402(g)(1)(B) of the Code for the calendar year in which such first
installment is paid ($16,500 in 2010), and

 

- 2 -



--------------------------------------------------------------------------------

 

3. ELECTION OF IN-SERVICE DISTRIBUTIONS. Effective September 1, 2010,
Section 9.8.1 shall be amended by deleting the phrase “all or a portion of the
Participant’s Account” in the introductory paragraph to said section and
substituting the phrase “for the total amount of the Participant’s Account”, and
by striking Section 9.8.1(e).

4. AMENDMENT AUTHORITY. Effective on the date this amendment is adopted,
Section 11 of the Plan shall be amended by adding thereto the following new
Section 11.5:

11.5 Certain Amendments. The Executive Vice President, Human Capital may
unilaterally amend the Plan Statement to the same extent, and subject to the
same limitations, as the Compensation and Human Resources Committee pursuant to
Section 11.1; provided, however, that the Executive Vice President, Human
Capital shall not adopt any amendment that would materially increase the cost of
the ESP, or that is required to be adopted by the Board of Directors or the
Compensation and Human Resources Committee in order to comply with the
requirements of Section 162(m) of the Code or Section 16 of the Securities
Exchange Act of 1934. The determination by the Executive Vice President, Human
Capital that he or she is authorized to adopt an amendment shall be presumed
correct and any such amendment adopted by Executive Vice President, Human
Capital shall be binding on all employees, Participants, Beneficiaries, and
other persons claiming a benefit under the ESP.

5. SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.

 

- 3 -